Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Cory Martin Colvin, Appellant                         Appeal from the 115th District Court of
                                                       Upshur County, Texas (Tr. Ct. No. 16,601).
 No. 06-14-00163-CR         v.                         Opinion delivered by Justice Moseley, Chief
                                                       Justice Morriss and Justice Burgess
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Cory Martin Colvin, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 12, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk